PER CURIAM.
We affirm appellant’s convictions for second degree murder, robbery with a firearm and armed burglary of a dwelling.
We accept the state’s concession that the trial court based its sentence upon an erroneous scoresheet. Thirty points should be scored if a defendant has on his record a “prior serious felony” ranked in level 8, 9 or 10. False imprisonment, § 787.02(l)(a) Florida. Statutes, however, is a level 6 offense, § 921.0022(3) Florida Statutes *1294(1995). We therefore reverse appellant’s sentences and remand for sentencing pursuant to a corrected scoresheet.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, GUNTHER and POLEN, JJ., concur.